Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 6-20 are pending and rejected. Claims 2-5 are cancelled. Claims 1, 6, and 19 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 6-16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the claim has been amended to indicate that the glassy carbon is deposited so that exposed top surfaces of the substrate remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble layer, however, it is noted that support for this requirement is provided by Fig. 6 where an undercut portion is formed under the lift-off mask layer, which is not required by claim 1. Therefore, claim 1 is considered to include new matter because the broad interpretation of claim 1, where only portions of the soluble layer are removed including side walls, is not supported by the specification. Since none of claims 6-16 and 17 remedy the issues of claim 1, they are also rejected, however, since claim 18 requires that an undercut is formed, the claim is considered to not include new matter. Appropriate action is required without adding new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 7-10, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassegne, US 2016/0073920 A1 in view of Luo, CN 102618841 A, Sheldon, US 4,614,564, Tanaka, US 2011/0089141 A1, Jung, US 2014/0024219 A1, Xu, US 2010/0006812 A1, Kalijadis, “The Effect of Boron Incorporation on the Structure and Properties of Glassy Carbon”, 2011, Bajorek, US 2004/0209470 A1, and Totani, US 2018/0145226 A1.
	The following citations for Luo, CN 102618841 A are in reference to the machine translation provided by Espacenet.
	Regarding claims 1, 7, 8, and 19, Kassegne teaches microelectromechanical systems that include at least one electrode, microelectrode or combination thereof, wherein the at least one electrode comprises a carbon material, a glassy carbon material or a combination thereof (abstract). They teach that the microelectromechanical system is made by patterning a polymer precursor, a carbon-containing material or a combination thereof onto a surface of a substrate, and heating or pyrolyzing the polymer precursor, a carbon-containing material or a combination thereof in order to form a glassy carbon material (0015, 0091, and Fig. 11). Therefore, Kassegne teaches forming a pattern of glassy carbon electrodes on a substrate by pyrolyzing a polymer precursor or carbon-containing material.
	They do not teach forming a glassy carbon film using the method of claim 1.

	From the teachings of Luo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne to have formed boron-doped glassy carbon electrodes by the CVD process of Luo because Luo indicates that the CVD process is simple, production efficiency is high, and the material has excellent oxidation resistance compared to conventional methods, where Luo indicates using boron-doped glassy carbon as an alternative to glassy carbon and the boron content is small such that the 
	Kassegne in view of Luo do not teach how the boron-doped glassy carbon is deposited in a pattern.
	Sheldon teaches a process for selectively patterning epitaxial film growth on a semiconductor substrate (abstract). Thy teach that the process includes forming a masking member on the surface of the substrate, the masking member having at least two layers including a first layer disposed on the substrate and the second layer covering the first layer (abstract). They teach that the bilayer masking member includes a first layer that preferably comprises SiO2 and a second layer that preferably comprises silicon nitride (Col. 4, lines 3-24 and Fig. 1). They teach that once the bilayer masking member is deposited on the substrate, the second layer is patterned by photolithography using a photoresist to define the pattern (Col. 4, lines 25-35 and Fig. 1-2). They teach removing the photoresist and plasma etching the second layer to form a window in the second layer (Col. 4, lines 36-53 and Fig. 2). They then teach introducing an appropriate etchant through the window to remove a portion of the first layer (Col. 4, lines 54-66 and Fig. 3). They teach that the etchant dissolves the SiO2 vertically downwardly as well as horizontally under the silicon nitride (Col. 4, line54 through Col. 5, line 1 and Fig. 3). They teach that as a result of the preferential etching, a portion of the surface of the Si substrate immediately beneath the window is exposed while simultaneously creating an overhanging ledge portion in the silicon nitride layer by undercutting the edge of the silicon nitride immediately adjacent to the window (Col. 5, lines 1-10 and Fig. 4). Therefore, they teach removing exposed portions of the soluble layer to expose a portion of the substrate where the removing also forms an undercut portion under the SiN mask 2 first layer, causing the silicon nitride second layer and any epitaxial film on top of the masking layer to lift off completely (Col. 5, lines 46-64 and Fig. 5). They teach that the process provides the advantage of permitting a clean lift-off of the second layer of the bilayer masking member and the material deposited thereon, whereas single layer masking process were insufficient to obtain clean lift-off (Col. 6, lines 6-18). Therefore, Sheldon provides a process for depositing a CVD film in a pattern using at least two masking layers. 
	From the teachings of Sheldon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo to have used the masking method of Sheldon to have selectively deposited the boron-doped glassy carbon film in the pattern desired by Kassegne because Sheldon indicates that such a masking process successfully deposits a film in the desired regions by CVD while providing clean lift-off of the masks such that it will be expected to successfully deposit the glassy carbon film in a pattern. Therefore, in the process of Kassegne in view of Luo and Sheldon a soluble layer of SiO2 is formed on the substrate (the first mask layer) followed by a second mask layer of SiN, where a pattern is formed in the second mask layer to expose a portion of the soluble layer and then exposed portions of the soluble layer are removed to expose a portion of the substrate wherein the removing also forms an undercut portion under the lift-off mask layer where some of the unexposed portion of the soluble layer is removed 
	Kassegne in view of Luo and Sheldon do not teach that the masking layers include a third layer, i.e. the claimed hard mask layer, however, Sheldon does indicate that the masking member has at least two layers (abstract), indicating that more than two masking layers can be included.
	Tanaka teaches a multi-stepped substrate having a plurality of steps that is produced by forming, on the principal surface of a substrate, a plurality of masks which are put on top of each other, which differ from each other in the materials used for forming them and which are likewise different from each other in the means for peeling off, and that the substrate is subjected to dry-etching operations through the plurality of masks each having a desired shape such that the substrate has a plurality of steps each of which reflects the shape of each corresponding mask (abstract). They teach that in the most of the processes for forming a device having a three-dimensional structure such as the MEMs device, the mask-patterning process and the etching process have often been repeated over a number of times (0013). They teach that their process permits the easy implementation of a multistage step-forming processing of a substrate in high precision that can be applied to MEMs devices (0082). They teach that the masks can be selected from the group consisting of metals such as Ti or a material selected from the group consisting of semiconductor film-forming materials such as oxides and nitrides of semiconductor film-forming materials, where masks such as silicon oxide or silicon nitride can be used (0021 and 0024). 
	Jung teaches forming at least one mask layer over a substrate that includes at least one of a dielectric material and a metallic material (abstract). They teach 
	From the teachings of Tanaka and Jung, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo and Sheldon to have included in the masking layer a third layer comprising a metallic material such as titanium because Tanaka indicates that in forming MEMs devices it is desirable to provide multiple masking layers and Jung indicates that forming a metallic masking layer such as titanium, a dielectric layer masking layer such as silicon nitride, and an optional additional dielectric layer such as silicon oxide provides a desirable masking structure that provides high fidelity transfer of patterns such that it will be expected to provide a desirable mask stack for forming patterns that are desired on a MEMs substrate. claim 8) and a Ti layer on (meeting the limitations of instant claim 7) the SiN layer this is considered to provide the claimed lift-off stack comprising a lift-off mask layer and a hard-mask layer.
Luo provides the suggestion of forming the boron-doped glassy carbon film by CVD. They do not teach forming the film by PECVD.
	Xu teaches forming a carbon-based switchable material layer on a substrate by PECVD (abstract and 0023). They teach that the carbon-based material may include carbon in many forms including CNTs, graphene, graphite, amorphous carbon, graphitic carbon and/or diamond-like carbon (0024). They teach using PECVD techniques to form amorphous carbon-based materials having graphitic nanocrystallites (0025). They teach that PECVD provides numerous advantages over conventional thermal CVD processes including reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces (0027). They teach that film density, percent volume of nanocrystallinity, graphitic nanocrystallite size, graphitic nanocrystallite orientation and the like may be adjusted based on different etch schemes to be employed during device fabrication by manipulation of plasma processing 
	From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, and Jung to have used PECVD to deposit the boron-doped glassy carbon film because Xu indicates that PECVD offers benefits over thermal CVD including reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces where the PECVD parameters can be adjusted for tuning film density, percent volume of 
It is also noted that since Xu indicates depositing carbon film using the same precursors, temperatures and pressures within the ranges used in the instant specification, and using powers overlapping the range used in the instant specification, where the properties of the films can be adjusted to provide amorphous carbon containing crystallites the resulting process of Xu is also considered to be capable of depositing glassy carbon by PECVD. 
As to using benzene as the PECVD carbon gas, Luo teaches that the carbon source for forming the film can be a C1-C5 carbon hydrogen gas (pg. 2), where an example of a carbon source is methane (pg. 3).
Xu further teaches that the precursor gas for the carbon film may include hexane, acetylene, single and double short chain hydrocarbon (e.g. methane), various benzene based hydrocarbons, polycyclic aromatics, etc. (0025).
From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, and Xu to have used benzene as the carbon precursor because Xu indicates that such a precursor is suitable for forming a carbon film where the properties can be tailored using different plasma conditions as an alternative to methane, where benzene is similar to the C1-C5 hydrocarbon precursors of Luo, and benzene will provide a benzene-based hydrocarbon indicated as being desirable by Xu such that the precursors will be expected to provide 
As to sp2 bonding, Kassegne indicates that glassy carbon contains sp2-hybridized carbons (0085), suggesting that boron-doped glassy carbon will also have sp2 bonded carbon since it is mostly glassy carbon.
Kassegne in view of Luo, Sheldon, Tanaka, Jung, and Xu do not specifically teach that the deposited boron-doped glassy carbon will have a D band intensity greater than a G band intensity. Kassegne teaches that in Raman spectroscopy of glassy carbon, the D-band at 1350/cm is the disorder-induced amorphous band and the G-band at 1575/cm is the graphitic band (0075).
Kalijadis provides Raman spectra data for glassy carbon (GC) and boron-doped carbon formed by boron irradiating a precursor polymer and by chemically incorporating boron through the bulk of the material (pg. 2672, section 2.1, pg. 2673, section 3, and Table 2). They teach taking the Raman spectra and fitting the G peak around 1550/cm and the D peak around 1360/cm so as to provide an integrated intensity ratio ID/IG (pg. 2673, section 3 and Table 2). They teach that the intensity ratios of ID/IG for glassy carbon and boron-doped carbon are all greater than 1 (Table 2). 
From the teachings of Kalijadis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the disordered D band will have a greater intensity than a graphite G band in the boron-doped glassy carbon because Kalijadis indicates that glassy carbon and boron-doped carbon have intensity ratios for ID/IG greater than 1, indicating a greater intensity for the D band than the G band. It is noted that the G peak and D peak of Kalijadis are understood to be the graphitic and disorder-induced peaks as indicated by Kassegne 2 bonded carbon and a D band having a greater intensity than a G band. 
Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis do not teach depositing a carbon material so that exposed top surfaces of the substrate remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble layer.
Bajorek teaches a method of fabricating a discrete track recording disk using a bilayer film technique for metal lift-off (0029 and Fig. 1). They teach that the bilayer film for the lift-off technique involves depositing a bilayer resist film on the base structure, imprinting the bilayer film, descumming the film, depositing a metal film stack, a protection layer such as carbon, and lifting off of the bilayer film (0030, 0031, and Fig. 1). They teach that liftoff can be considerably improved when a certain amount of undercutting is produced in the bilayer film (0042 and Fig. 1). They teach that the metal film is deposited so as to form a non-continuous film (0042 and Fig. 1). They teach depositing the carbon protection layer by PECVD using a hydrogenated carbon gas where the pressure of the deposition system will affect the mean free path of the ionized hydrocarbon molecules, where a higher pressure results in more non-linear deposition that promotes formation of the carbon layer beneath the undercut ledges of the top resist layer (0047-0048, 0050, and Fig. 4). Therefore, they indicate that process parameters during PECVD deposition of carbon can be controlled to increase/decrease 
Totani teaches a method for producing a light emitting device where a sacrificial layer and a resist layer are formed, where the sacrificial layer is removed entirely by wet etching (0009). They teach that the resist layer is formed so that an opening encloses the sacrificial layer in a plan view and a space is provided between a side surface of the sacrificial layer and a side surface of the resist layer (0011). They teach that the entire sacrificial layer can be easily removed in the sacrificial layer removal step because the sacrificial layer does not come into contact with the resist layer (0011, 0046, and Fig. 3A). They teach that the sacrificial layer is formed from SiO2 and is removed using a buffered hydrofluoric acid etching solution (0035 and 0047). 
From the teachings of Bajorek and Totani, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis to have optimized the undercutting of the soluble SiO2 layer so as to expose a portion of the substrate and sidewalls of the remaining portions of the soluble layer and deposited the glassy carbon electrode by controlling the PECVD process so that the electrode is formed so that there is a space between the soluble layer and the electrode so that a portion of the substrate is exposed between the electrode and the soluble layer as depicted by Bajorek because Bajorek indicates that the deposition of a carbon 2 layer) is more easily removed when it is spaced away from another layer such that by providing the space between the glassy carbon electrode and the soluble layer so as to expose a portion of the substrate it will be expected to provide the desired and predictable result of facilitating the removal of the soluble SiO-2 layer while still depositing the patterned electrode as desired. Therefore, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest depositing the glassy carbon electrode by PECVD such that the exposed top surfaces of the substrate remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble layer so as to form the spacing between the soluble layer and electrode for easy removal of the soluble layer.
	Regarding claim 9, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. As discussed above for claim 1, Sheldon teaches using silicon oxide as the soluble layer (Col. 4, lines 3-15, Col. 4, lines 54-66, and Col. 5, lines 46-64).
	Regarding claim 10, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. Kassegne further teaches forming glassy carbon microstructures on silicon wafers (0109).  Kassegne also teaches that MEMs technology is interesting because microfabrication of micron-sized electrode arrays of variety of shapes using silicon, metal, and insulating substrate materials have been made possible (0004). They teach that glassy carbon 
Regarding claim 15, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. Sheldon further teaches that the selected portion of the silicon nitride layer is plasma etched using a CF4 based gas (Col. 4, lines 36-53), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used plasma etching with a fluorine plasma to pattern the lift-off mask, i.e. SiN mask, because Sheldon indicates that such a process is suitable, where since the CF4 plasma etches the layer it is considered a reactive ion etching process.
Regarding claim 16, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. Sheldon further teaches forming a pattern in the bilayer mask using a photoresist (Col. 4, lines 25-53), such that in the process of K Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani when the bilayer mask includes an additional layer of Ti, a pattern will be formed in the hard-mask using a resist pattern. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani as applied to claim 1 above, and further in view of Ishimatsu, US 2007/0107842 A1 and Kirkpatrick, US 2009/0098702 A1.
	Regarding claim 6, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. Sheldon further teaches that the etchant for removing the SiO2 layer is dilute buffered hydrofluoric acid (Col. 4, lines 54-66). They also teach that concentrated HF can be used to remove the SiO2 layer where the deposited film is not affected by the HF etch (Col. 5, lines 46-64).
	They do not teach that HF etching can be done when a glassy carbon film is deposited or that the buffered HF comprises water and HF.
	Ishimatsu teaches a material for devices that require good corrosion resistance where the surface comprises glassy carbon (abstract). They teach that the corrosion resistant member comprising glassy carbon has excellent resistance to chemicals (0001). They teach using glassy carbon as a material for a wafer loading jig that is brought in contact with a cleaning chemical (0050). They teach using hydrofluoric acid as the chemical in cleaning because glassy carbon is not eroded by hydrofluoric acid (0050). 
	Kirkpatrick teaches that removable isolation sidewall spacer which are substantially silicon dioxide are removed by immersing in an aqueous solution of dilute or buffered hydrofluoric acid (0023).
	From the teachings of Ishimatsu and Kirkpatrick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani to have removed the silica layer using an aqueous HF solution because Sheldon indicates that silica is removed by dilute HF, 2 such that it will be expected to remove the silica layer for lift-off of the masks while not affecting the glassy carbon layer. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, Totani, Ishimatsu, and Kirkpatrick the SiO2 layer will be removed using a diluted hydrogen fluoride solution comprising hydrogen fluoride and water, i.e. an aqueous dilute HF solution.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani as applied to claim 1 above, and further in view of Denifl, US 2014/0335700 A1 and as evidenced by Mahrize, US 2010/0024873 A1.
	Regarding claims 11-13, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. 
	As discussed above for claim 1, Xu provides the suggestion to deposit the film by PECVD.
	As Evidenced by Mahrize, glassy carbon contains approximately no hydrogen (Table 1.1).
	They do not teach annealing the deposited carbon material.
	Denifl teaches forming carbon layers with reduced hydrogen content by PECVD where the carbon layers may be subjected to high temperature processing without showing excessive shrinkage (abstract). They teach that the carbon layer has a reduced hydrogen content via adding of dilution gas and/or inducing increased deposition power where the process provides films with improved temperature stability (0011). They teach 
	From the teachings of Denifl as evidenced by Mahrize, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of K Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani to have controlled the plasma process parameters so as to minimize the hydrogen content in the carbon film and to have annealed the film at 500°C to 1000°C for 1 hour or 2 hours because Mahrize indicates that glassy carbon has no hydrogen and Denifl indicates that in depositing a carbon film prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani as applied to claim 1 above, and further in view of Parker, “Inductively Coupled Plasma Etching of Bulk Titanium for MEMS Applications”, 2005.
	Regarding claim 14, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1, where Jung provides the suggestion to use titanium as the hard mask layer. 

	Parker teaches etching titanium using an inductively coupled plasma where conditions are optimized to develop the titanium ICP deep etch process (abstract). They teach using a TiO2 mask and etching the titanium using a Cl2/Ar chemistry (pg. C675-C676, Experimental). They teach that using their etching system they provide bulk titanium etch rates in excess of 2 µm/min with high mask selectively (pg. C683, Conclusion).
	From the teachings of Parker, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have etched the titanium mask layer using chlorine plasma because Parker indicates that such a chemistry is suitable for etching titanium such that it will be expected to provide the desired and predictable result of removing the titanium mask in the desired regions. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, Totani, and Parker a pattern will be formed in the lift-off stack by removing a portion of the titanium hard-mask by reactive ion etching using chlorine plasma, where since the process uses chlorine plasma to etch titanium it is considered to be reactive ion etching. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over K Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani as applied to claim 1 above, and further in view of Kusakawa, S62-117365 A.
	The following citations for Kusakawa, S62-117365 A are in reference to the machine translation provided by Espacenet.
Regarding claim 17, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 1. Sheldon further teaches removing a portion of the SiO2 layer by etching in dilute buffered hydrofluoric acid (Col. 4, lines 54-66 and Fig. 2-3). They teach that due to the preferential etching rate, the etchant dissolves the SiO2 vertically downwardly as well as horizontally under the silicon nitride so as to create an overhanging ledge portion in the silicon nitride layer by undercutting the edges of the silicon nitride immediately adjacent to the window (Col. 4, line 66 through Col. 5, line 10 and Fig. 2-3). They teach that alternatively, only the SiO2 directly beneath the window is first dissolved and then the surface is exposed to a second etchant to create the overhang (Col. 5, lines 11-14). Sheldon teaches that prior to patterning the SiO2 layer, the SiN layer above is patterned by etching using a CF4 based gas where the SiO2 layer acts as an etch stop for the plasma etch (Col. 4, lines 36-53).
	Tanaka further teaches working the substrate by dry-etching with plasma (0019). They teach forming a multi-stepped substrate by processing a silicon oxide substrate by dry etching with plasma (0027), indicating that silicon oxide can be etched or removed so as to be patterned using plasma.
	They do not teach removing the SiO2 layer by RIE and then dissolving the remaining portion of the layer.
	Kusakawa teaches that in conventional manufacturing, the surface of a photoresist is hardened when exposed to a CF4 plasma making it so that it cannot be completely removed using a solvent (pg. 1). They teach solving the problem by first removing the photoresist using a plasma treatment and then removing the remaining resist using a removing solution (pg. 1-2). They teach that by removing the hardened 
	From the teachings of Kusakawa and Tanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani to have removed a first portion of the SiO2 layer using plasma etching, i.e. RIE, followed by dissolving the remaining portion using solvent because Kusakawa indicates that such a process is suitable for completely removing a photoresist, even one having a surface hardened by CF4 plasma, Sheldon indicates that the SiO2 layer will be exposed to CF4 plasma since it acts as an etch stop layer for removal of the SiN layer, and Tanaka indicates that SiO2 can be etched by plasma such that it will be expected to provide the desired and predictable result of removing the desired portion of the SiO2 layer without leaving residue behind, even if the SiO2 layer has been hardened by the CF4 plasma. While Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, Totani, and Kusakawa do not teach the proportion of the film that is removed by RIE, since Kusakawa suggests removing a portion that is hardened, Tanaka indicates SiO2 can be removed by plasma, and Sheldon indicates it can be removed by solution, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of the SiO2 layer removed to be within the claimed range so as to efficiently remove the SiO2 layer including any hardened portions of the film. Further, since the SiO2 layer can be removed by wet etching or by plasma etching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 18, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, Totani, and Kusakawa suggest the limitations of instant claim 17. As discussed above, Sheldon teaches forming an undercut by wet etching, where they indicate that the SiO2 layer can be etched vertically downward and then a second etchant can be used for creating the undercut or a since wet etchant step can be used for etching downwardly and forming the undercut (Col. 4, line 54 through Col. 5, line 14 and Fig. 2-3). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the plasma etching step where the etching is optimized to be within the range of claim 17 as discussed above followed by wet etching to form the undercut because Sheldon indicates that wet etching is a successful method for forming an undercut where the wet etchant can be used to etch both downwardly and horizontally to form the overhang. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani as applied to claim 19 above, and further in view of Tai, US 2006/0018360 A1.
	Regarding claim 20, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani suggest the limitations of instant claim 19. Kassegne 
	They do not teach the thickness of the glassy carbon electrodes.
	Tai teaches forming a film of carbon based material overlying an insulating layer on a substrate and treating the carbon film to pyrolyze the carbon based material and cause formation of a film of substantially carbon based material (abstract). They teach an apparatus that has the pyrolyzed carbon based film as an electrode structure (0010). They teach that the carbon based material, in particular parylene-pyrolyzed carbon is applied generally to MEMS applications (0038-0039). Therefore, they teach using a pyrolyzed carbon film as an electrode for MEMS applications. They teach that the carbon deposition technology allows for reliable and repeatable fabrication of carbon electrodes with thicknesses as small as 50 nm, where they indicate that it is desirable for the electrodes to have a thickness of less than 2 microns (0063 and claim 15).
	From the teachings of Tai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, and Totani to have formed the glassy carbon electrodes so that they have a thickness of less than 2 microns because Tai indicates that such a film thickness is desirable when forming carbon-based electrodes for MEMS applications such that it will be expected to form a glassy carbon electrode having a suitable thickness. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Bajorek, Totani, and Tai the thickness of the electrode will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered.
In light to the amendment to claim 6, the previous objections are withdrawn.
Applicant’s arguments over the newly added amendments are considered persuasive and therefore the new references of Bajorek and Totani have been added to provide for the new limitations.
Regarding Applicant’s arguments over modifying Kassegne with Sheldon would render Kassegne inoperable for its intended function and Applicant’s arguments over hindsight, it is noted that the suggestion to modify Kassegne to use CVD is provided by Luo which indicates that the process is simple, has a high production efficiency, and results in material with excellent oxidation resistance compared to conventional methods, such that Luo provides the suggestion of depositing boron-doped glassy carbon using a CVD process as an alternative to the negative resist/pyrolysis process of Kassegne since it would be expected to provide the benefits described by Luo. Sheldon provides the suggestion on a method of depositing material by CVD in a pattern such that Sheldon provides a method of depositing the CVD glassy carbon of Kassegne in view of Luo in the pattern desired by Kassegne. Therefore, the modification of Kassegne with Luo and Sheldon is considered to provide the patterned glassy carbon electrodes as desired by Kassegne such that it will be operable for its intended purpose.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971). In the current case, Luo provides the suggestion to modify Kassegne to deposit the glassy carbon material for the reasons discussed above, i.e. because the process is simple, has a high production efficiency, and results in material with excellent oxidation resistance compared to conventional methods. Therefore, Kassegne is suggested to deposit glassy carbon using the method of Luo where the additional reference of Sheldon provides the suggestion as to how a CVD material can be deposited in a pattern on a substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718